UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-6513
FRANK DOMINICK DIXON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                    (CR-98-357; CA-02-154-1)

                      Submitted: June 10, 2004

                       Decided: July 13, 2004

     Before NIEMEYER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank Dominick Dixon, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DIXON
                               OPINION

PER CURIAM:

   Frank Dominick Dixon appeals from the district court’s order
accepting the report and recommendation of the magistrate judge and
denying his 28 U.S.C. § 2255 (2000) motion. We previously granted
a certificate of appealability. On appeal, Dixon contends that there
was an insufficient factual basis to support his guilty plea and that his
attorney was ineffective for failing to raise the issue at sentencing and
on appeal. After carefully examining the record, we affirm the judg-
ment of the district court.

   Preliminarily, guilty pleas are not normally subject to collateral
attack, but may be so challenged on the ground that the plea was not
knowing or voluntary. Bousley v. United States, 523 U.S. 614, 621-22
(1998). Even the voluntariness and intelligence of a plea, however,
can be attacked collaterally only if first challenged on direct review
or upon a showing of cause and prejudice or actual innocence. Id.
Even if Dixon’s claim is construed as attacking the voluntariness or
intelligence of his plea, he did not raise this issue on direct appeal.
While he does not directly assert either cause or prejudice, to the
extent that he alleges that his attorney failed to challenge the suffi-
ciency of the factual basis, he could be credited with alleging cause
for his failure to raise his claim on direct appeal. However, because
Dixon’s claim fails on the merits, he cannot establish prejudice.

   While Fed. R. Crim. P. 11(b)(3) requires a district court to deter-
mine that there is a sufficient factual basis supporting a conviction,
Rule 11(b)(3) does not concern the acceptance of a guilty plea.
Instead, the Rule provides that the court should not enter a "judg-
ment" without satisfying itself that there is a factual basis for the plea.
Thus, a sufficient factual basis must have been present at the time of
sentencing, when judgment was entered, and not, as Dixon contends,
at his guilty plea hearing. See United States v. Martinez, 277 F.3d
517, 531 (4th Cir.), cert. denied, 537 U.S. 899 (2002); United States
v. Mitchell, 104 F.3d 649, 651 (4th Cir. 1997).

  Specifically, Dixon contends that there was not a sufficient factual
basis to show that he was aware that his step-brother, Angel Morales,
                       UNITED STATES v. DIXON                         3
who Dixon admittedly drove to various meetings and collected money
for, was involved in drug dealing. At sentencing, the district court had
before it the uncontradicted testimony of Morales. Morales testified
that Dixon acted as a lookout during three drug transactions, in case
the police came. Thus, even if Dixon were unaware of the specific
nature of the transactions, he did know that Morales was conducting
illegal business. In addition, Dixon was not unfamiliar with the drug
business and had several previous convictions for drug trafficking. It
was, therefore, probable that Dixon knew that, when he drove Mora-
les to meet with the same person three times and watched Morales’s
back while the exchanges were made, Morales was conducting drug
transactions. Moreover, it is safe to say that, when Morales asked
Dixon to collect money, Dixon knew that the money was proceeds
from drug transactions. At the very least, Dixon knew that the money
came from an illegal source, since Morales once asked Dixon to keep
half the money on his body during a trip, in case they got stopped by
the police. Dixon’s prior knowledge of the drug business, combined
with the suspicious circumstances of Morales’s dealings, constituted
a sufficient factual basis to show Dixon’s intent and knowledge. See
Mitchell, 104 F.3d at 652 (a sufficient factual basis does not require
proof beyond a reasonable doubt). Accordingly, the district court did
not err in entering judgment against Dixon.

   Regarding Dixon’s claim of ineffective assistance, Dixon had to
show both that his lawyer’s performance fell below an objective stan-
dard of reasonableness and that the deficient performance was preju-
dicial. Strickland v. Washington, 466 U.S. 668, 687 (1984). In the
context of a guilty plea, prejudice is established by a showing "that
there is a reasonable probability that, but for counsel’s errors, he
would not have pleaded guilty and would have insisted on going to
trial." Hooper v. Garraghty, 845 F.2d 471, 475 (4th Cir. 1988).

   Dixon cannot demonstrate the requisite prejudice required under
Strickland. He has not alleged that he wanted to go to trial, and the
Rule 11 hearing shows that he was certain he would be convicted. In
addition, Dixon admitted his participation, and his defense that he did
not know what was occurring was unlikely to be believed. Thus,
Dixon cannot show any reason that he might have opted for trial.
Moreover, as discussed above, there was no Rule 11 error. Thus, any
attempt to challenge the factual basis at the guilty plea hearing (prior
4                      UNITED STATES v. DIXON
to sentencing) would have been premature, and failure to do so would
not constitute ineffective assistance.

   Accordingly, we affirm the district court’s order. We grant Dixon’s
motion to supplement his informal brief and dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED